295 F.2d 39
Anne B. NYGREN and James B. Nygren, Appellantsv.Virginia Johnson BRIGGS, Geza deVegh and Old MillAssociation At Tinton Falls, New Jersey, Inc.
No. 13608.
United States Court of Appeals Third Circuit.
Argued Oct. 19, 1961.Decided Oct. 26, 1961.

Appeal from the United States District Court for the District of New Jersey; William F. Smith, Judge.
Arthur J. Callaghan, Newark, N.J.  (Brause, Callaghan & Coyle, Newark, N.J., on the brief), for appellants.
Joseph A. Clarken, Jr., Newark, N.J.  (Mead, Gleeson, Hansen & Pantages, Newark, N.J., Robert L. Clifford, Newark, N.J., on the brief), for appellees.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The order of the District Court will be affirmed.